Citation Nr: 9924191	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08  260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found that the veteran was not 
entitled to a program of vocational rehabilitation under 
Chapter 31.  The veteran, who had active service from July 
1969 to January 1972, appealed that decision to the BVA.  The 
case is now ready for appellate review.


FINDING OF FACT

The veteran has completed a janitorial training program under 
the Chapter 31 program and currently is employed as a 
janitor.  As the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interest, and is successfully maintaining such 
employment, an employment handicap does not exist.


CONCLUSION OF LAW

Entitlement to additional vocational rehabilitation training 
under Title 38, United States Code, Chapter 31 is not 
warranted.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 38 
C.F.R. §§ 21.40, 21.51 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to additional 
vocational rehabilitation because he has a disability 
evaluation of 40 percent and an employment handicap.  
According to the veteran, his education and work experience 
limit him in his ability to obtain suitable employment.  
Although the veteran has received extensive services under 
the vocational rehabilitation program (to include a 
vocational evaluation, a four week work evaluation, a two 
week work adjustment, janitorial training and employment 
services) and currently is employed in the janitorial field, 
he maintains that he would like to obtain better and more 
suitable employment.  He claims that an injustice was done in 
placing him in a janitorial training program and he believes 
that decision was made as a result of prejudice.  The veteran 
contends that he is willing and able to attain better 
employment, but to do this he needs additional education.  
Consequently, he seeks retraining through the Chapter 31 
vocational rehabilitation program.

Chapter 31 vocational rehabilitation benefits are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991).  Generally, a veteran who 
initially files a claim for Chapter 31 benefits on or after 
November 1, 1990, is entitled to a program of vocational 
rehabilitation if he has a service-connected disability which 
is compensable at a rate of at least 20 percent and was 
incurred or aggravated in service on or after September 16, 
1940, and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102 (West 
1991); 38 C.F.R. § 21.40 (1998).
 
The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  
The pertinent regulations further define the term 
"impairment" as restrictions on employability caused by (1) 
the veteran's service-connected and non-service connected 
disabilities; (2) deficiencies in education and training; (3) 
negative attitudes toward the disabled; and (4) other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  An employment 
handicap does not exist, however, when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interest, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2)(iii) (1998).

The record indicates that service connection has been 
established for a convulsive disorder for which the veteran 
has a disability evaluation of 40 percent.  In addition to 
this service-connected disability, the veteran has non-
service connected skin disabilities, to include seborrheic 
dermatitis and psoriasis.

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether the veteran has an "employment 
handicap."  The veteran has not indicated that he is unable 
to perform the duties of a custodian, his current position, 
due either to his service or nonservice-connected 
disabilities.  Rather, as previously noted, the veteran has 
indicated that he would like to pursue additional education 
and training in order to obtain a position better than that 
of janitor.  The  record indicates that due to his seizure 
disorder the veteran is limited in his ability to work around 
hazardous machinery or in high places.  Moreover, the veteran 
may have to avoid certain chemicals in order to avoid 
aggravating his nonservice-connected skin condition.  
However, the preponderance of the evidence reveals that the 
veteran has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and interest, 
and is successfully maintaining such employment.

In this regard, the Board notes that the veteran has a long 
history associated with the vocational rehabilitation program 
(as detailed in a March 1998 VA Form 28-1902b, Counseling 
Record - Narrative Report).  The veteran first was seen for 
consideration of vocational rehabilitation benefits in 
September 1977.  The veteran failed to appear for a follow-up 
appointment and little was heard from him until his next 
application was received in 1981.  At that time, the veteran 
was in receipt of a 10 percent disability rating for 
epilepsy.  However, it was found that he was not entitled to 
vocational rehabilitation services as his service-connected 
disability did not cause limitations and was found not to 
cause an employment handicap.  In 1988, the veteran reapplied 
for Chapter 31 benefits, but as the severity of his 
disability remained unchanged, the denial was continued.

In November 1989, the veteran's disability evaluation for a 
seizure disorder was increased from 10 to 40 percent.  
Subsequently, the veteran reapplied for Chapter 31 benefits 
and, following an initial evaluation in April 1990, was found 
eligible for services.  However, as a result of a number of 
different problems, to include an apparent substance abuse 
problem, there were some questions regarding the veteran's 
feasibility for a program of vocational rehabilitation.  
Accordingly, the veteran was approved for a four week work 
evaluation at a local sheltered workshop (Jewish Vocational 
Services; hereinafter, JVS).  His performance during the 
initial four weeks of the evaluation was not good and, as a 
result, he was involved in two additional weeks of work 
adjustment.  The veteran then was able to maintain acceptable 
attendance and productivity.  As a result, he was approved 
for a training program in the janitorial field at JVS.  
During the course of the program, the veteran continued to 
have some problems; however, he was able to complete the 
program and, ultimately, moved into employment assistance.  
The veteran failed to cooperate with the employment 
assistance plan and, eventually, his case was closed.  

In December 1992, the veteran reapplied for services and it 
was determined that the veteran needed to show that he was 
involved actively in a number of other activities, to include 
working with Michigan Rehab Services and placement activity 
with JVS.  The veteran failed to follow up on this and his 
case was discontinued after approximately one year.

In November 1997, the veteran again reapplied for Chapter 31 
benefits.  At that time, it was learned that the veteran was 
employed as a contract employee (custodian) with JVS at the 
local Tank Command.  The VR&C Division sent the veteran a 
letter regarding the purpose of the Chapter 31 program and 
the veteran responded with a notice of disagreement.  
Thereafter, the VR&C officer deemed that a complete 
evaluation should be afforded the veteran to determine 
eligibility for a program of vocational services.  

At this March 1998 evaluation, the veteran indicated that he 
was there "to seek better employment."  Essentially, he 
wanted a determination as to whether the Chapter 31 program 
would sponsor him for a tutorial program that would give him 
some basic skills in math and English and would allow him to 
enter the College of Lifelong Learning at Wayne State 
University.  As for his seizure disorder, the veteran 
indicated that he last had a seizure a few years earlier, but 
otherwise he was vague about his condition.  He admitted a 
substance abuse problem involving both alcohol and drugs; 
however, he indicated that he went to AA and NA and was free 
of drugs and alcohol for two years.  In addition, he noted 
that he saw a physician for a skin disorder/psoriasis and 
that he used a prescription cream and special shampoo to 
control this problem.  

According to the veteran, he owed Wayne State University 
money and, as a result, he was not able to get transcripts 
for prior college-level work there.  Finally, the veteran 
indicated that he was a contract employee with the Tank 
Command and had been employed there since August 1995 
(approximately 2-1/2 years).  He noted that he made $9.79 per 
hour and had some health benefits.  According to the veteran, 
his hours varied and in some weeks he worked as many as 35 
hours, but in other weeks he did not work that much.

The CP opined that as a result of the veteran's seizure 
disorder he suffered from impairments in employment, to 
include the need to avoid working around hazardous machinery 
or in high places.  In addition, as a result of the veteran's 
nonservice-connected skin condition, the CP felt that the 
veteran might have to avoid certain chemicals.  The CP felt 
that the veteran had overcome these impairments through the 
janitorial training program offered through JVS and sponsored 
by the Chapter 31 program, as well as with his current 
employment as a contract custodian  with JVS working at the 
local Tank Command.  The CP noted that this profession was 
consistent with the veteran's aptitudes and abilities as 
tested through the vocational evaluation process through JVS 
during his extended evaluation.  The CP noted that the 
veteran, on a full scale WAIS, scored an overall full scale 
IQ of 91 which seemed to preclude a program of training and 
education at the college level.  However, the CP concluded 
that the veteran had overcome the impairments imposed by his 
disabilities by the finding and maintaining of suitable 
employment.  As a result, the veteran was found not to have 
an employment handicap and, therefore, was not entitled to 
Chapter 31 services.               

As for the veteran's vocational and educational background, a 
1977 VA Form 22-1902, Counseling Record - Personal 
Information, shows that the veteran completed the 11th grade 
prior to his entry into the Army.  The veteran's main MOS was 
that of supply clerk and he completed his GED during his 
period of service.  Following his discharge from service, the 
veteran was employed in two clerical positions from February 
1972 to December 1973 and as a laborer from January 1974 to 
January 1977.  The veteran indicated that he completed one 
year (September 1976 to June 1977) at Wayne State University 
and the record shows that Chapter 34 benefits were used for 
this period of training and for a month-long course in 
computer programming at the Hallmark Business Machine 
Institute.  

In a 1981 VA Form 22-1902, the veteran noted various 
employment from January 1976 to January 1980, to include bus 
driver, GM line attendant, and construction worker.  He 
indicated that he was terminated from his most recent 
position as a bus driver.  In a VA Form 22-1902 filled out in 
1990, the veteran listed no additional employment.  In March 
1998, the veteran filled out an updated VA Form 22-1902 and 
noted employment as a janitor and carpet cleaner since August 
1995.   

The Board acknowledges the veteran's contention that he would 
be suited better to a more lucrative and professionally-
oriented position.  In addition, the Board respects the 
veteran's attempt to "better himself."  However, the VA is 
unable to ignore current vocational skills if they qualify 
for a field that would not tend to aggravate existing 
disabilities.  The veteran has completed his GED and, 
arguably, one year of college (although the Board notes that 
transcripts have not been submitted and there is no 
indication in the record regarding the veteran's success in 
completing college-level work); in addition, the record shows 
that the veteran's vocational background consists of 
employment as a clerk, laborer, line attendant and bus 
driver.  Most recently, the veteran completed a janitorial 
training program under the auspices of the Chapter 31 program 
and, currently, the veteran is employed as a contract 
custodian with JVS.  Accordingly, the Board finds that an 
employment handicap does not exist as the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interest, and is 
successfully maintaining such employment. 

The Board acknowledges the veteran's contentions, which 
essentially maintain that he should be able to pursue 
additional training in order to obtain a better position.  
Although the veteran has expressed an interest in pursuing an 
occupation for which he believes he needs additional 
training, the veteran's desire to pursue another occupation, 
cannot, standing alone, constitute an impairment or give rise 
to an employment handicap.  Were that the case, the statutory 
language at issue would be rendered largely irrelevant, and 
any veteran who met the minimum rating requirements of 38 
U.S.C.A. § 3102 would be able to pursue additional training 
as his vocational ambitions evolved.  Considering the 
foregoing, the Board finds that the evidence of record does 
not show that the veteran has an employment handicap as that 
term is defined by the applicable legal criteria.  

In addition, the Board has considered the contentions of the 
veteran's representative.  In this regard, the representative 
has indicated that the veteran unfairly was put into a 
janitorial training program when he should have been targeted 
for more professional employment.  The representative notes 
that the veteran has completed one year of college and that 
the VA continues to rely on outdated intelligence tests.  
According to the veteran and his representative, he was put 
into the janitorial program as a result of prejudice.  

The Board finds that based on the veteran's educational and 
vocational background, as well as a period of extended 
evaluation, the veteran appropriately was put into the 
janitorial training program.  Although this may not be the 
only career for which the veteran may be well-suited, it is 
an acceptable one in light of the record and the governing 
legal criteria.  In this regard, the Board notes the 
veteran's vocational background, primarily to include 
employment as a clerk, laborer, line attendant and bus 
driver.  As a result of the veteran's seizure disorder, most 
of these prior positions were no longer appropriate for the 
veteran.  The duties associated with the position of janitor 
primarily are consistent with the duties associated with his 
prior positions, with the exception that a janitorial 
position does not involve driving or working around heavy 
machinery or heights and, therefore, is compatible with his 
service-connected disability.  

In addition, the Board notes that the intelligence tests 
relied on during the extended evaluation tested innate 
intelligence rather than learned material and the 
representative has presented no evidence that such testing 
was or is inaccurate and outdated.  Similarly, there is no 
evidence of record that the veteran was placed in the 
janitorial training program due to his race or ethnic 
background.  Moreover, although the Board acknowledges that 
the veteran attended classes one year at Wayne State 
University there are no transcripts of record to demonstrate 
whether he successfully completed his coursework.  According 
to the veteran, he is unable to obtain such transcripts 
because he owes money to the school.  Therefore, based on the 
pertinent evidence of record, the Board does not find support 
in the record that the veteran was unfairly put into a 
janitorial training program.  In addition, it is clear that 
such program was successful as the veteran currently is 
employed in a janitorial position.  Although the 
representative claims that this position should not be 
considered a "real" position as it is a sheltered position 
with JVS, the Board finds to the contrary.  The veteran may 
have pursued his training in a sheltered environment; 
however, there is no indication that his current status as a 
contract employee, albeit with the same organization, is 
based on any factors other than performance and there is no 
indication that he could not be terminated at any time.  

In making its determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit favorable action on the 
veteran's appeal. 



ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

